Name: Commission Regulation (EC) No 1667/97 of 26 August 1997 amending Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 27. 8 . 97 IeFTI Official Journal of the European Communities No L 236/3 COMMISSION REGULATION (EC) No 1667/97 of 26 August 1997 amending Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus , Egypt, Israel , Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas Whereas according to the information provided as at 12 August 1997, 19 424 tonnes have been imported exempt from customs duty in the first part of 1997; in con ­ sequence the tariff quota for the period 1 September to 31 December 1997 shall be adjusted to 10 576 tonnes, without prejudice to further adjustments, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1981 /94 of 25 July 1994 opening and providing for the administra ­ tion of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan , Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas ('), as last amended by Regulation (EC) No 1 620/97 (2), and in par ­ ticular footnote 1 of Annex I thereto, Whereas with Regulation (EC) No 1620/97 a Community tariff quota of 1 5 000 tonnes has been opened for tomato concentrate originating in Turkey, for the period 1 September to 31 December 1997; whereas this Regulation provides that, to ensure that the annual quantity to be imported in 1997 exempt from customs duty does not exceed 30 000 tonnes, the quota volume of 15 000 tonnes shall be adjusted by the Commission on the basis of the imports exempt from customs duties in the first part of 1997; HAS ADOPTED THIS REGULATION: Article 1 In Annex I of Regulation (EC) No 1981 /94, the volume for the tariff quota with order No 09.0207 for the period 1 September to 31 December 1997 is adjusted to 10 576 tonnes . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1997 . For the Commission Ritt BJERREGAARD Member of the Commission (') OJ No L 199 , 2. 8 . 1994, p . 1 . (4 OJ No L 224, 14 . 8 . 1997, p . 1 .